DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 08/30/2021.  Claims 1-8 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 08/30/2021 and 03/08/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 10-11, 15-16, and 19-20 of U.S. Patent No. 11,109,326. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.

Instant Application Claim 1 Claims
‘325 Patent Claim 6 Claims
A method for operating a user equipment (UE) in a wireless communication system, the method comprising:
A method for operating a user equipment (UE) in a wireless communication system, the method comprising:
determining power of at least one phase tracking reference signal (PT-RS); and
determining a power of at least one phase tracking reference signal (PT-RS); and
transmitting the at least one PT-RS based on the power and non-codebook-based transmission, wherein the power is determined based on a power boosting factor, wherein the power boosting factor is determined based on: pPTRS,i=-10log10(NPTRS), wherein NPTRS is a number of PT-RS ports.
transmitting the at least one PT-RS according to non-codebook based transmission, wherein the power is determined based on 3Q-3, wherein Q is defined as a number of at least one PT-RS port, wherein the power is boosted based on a UE capability report relating to support of coherent precoding, partial-coherent precoding, or non-coherent precoding, wherein, if the UE capability report indicates non-coherent precoding or does not report precoding, a power boosting factor is: pPTRS,i=-10log10(NPTRS).


Rationales:
	From the above claim comparison, one can see that claim 6 of the ‘325 patent anticipates all limitations of claim 1 of the instant application.  Alternatively, claim 1 of the instant application claims variously and essentially similar limitations as those in claim 6 of the ‘325 patent.  There is difference between the claims depicted in the bolded words.  The difference appears to be using different wording but meaning is the same and it is deemed obvious to those skilled in the art of claim drafting to draft claims in a subsequent filed patent application from reading claims in a prior-filed patent application issued into a patent using different wording but meaning is the same.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.
	As per dependent claims 2-4, the claims are deemed obvious over the dependent claims 1, 6, and 10, respectively of the ‘325 patent for the same rationales applied to base claim 1 as above discussed.

Instant Application Claim 5 Claims
‘325 Patent Claim 16 Claims
A user equipment (UE) in a wireless communication system, the UE comprising:
A user equipment (UE) in a wireless communication system, the UE comprising:
a transceiver; and
a transceiver; and
at least one processor coupled to the transceiver and configured to:
at least one processor coupled to the transceiver and configured to:
determine power of at least one phase tracking reference signal (PT-RS); and
determine power of at least one phase tracking reference signal (PT-RS), and
transmit the at least one PT-RS based on the power and non-codebook-based transmission, wherein the power is determined based on a power boosting factor, wherein the power boosting factor is determined based on: pPTRS,i=-10log10(NPTRS), wherein NPTRS is a number of PT-RS ports.
transmit the at least one PT-RS according to non-codebook based transmission, wherein the power is determined based on 3Q-3, and wherein Q is defined as a number of at least one PT-RS port, wherein the at least one processor is further configured to boost power based on a UE capability report relating to support of coherent precoding, partial-coherent precoding, or non-coherent precoding, wherein, if the UE capability report indicates non-coherent precoding or does not report precoding, a power boosting factor is: pPTRS,i=-10log10(NPTRS).



Rationales:
	From the above claim comparison, one can see that claim 16 of the ‘325 patent anticipates all limitations of claim 5 of the instant application.  Alternatively, claim 5 of the instant application claims variously and essentially similar limitations as those in claim 16 of the ‘325 patent.  There is difference between the claims depicted in the bolded words.  The difference appears to be using different wording but meaning is the same and it is deemed obvious to those skilled in the art of claim drafting to draft claims in a subsequent filed patent application from reading claims in a prior-filed patent application issued into a patent using different wording but meaning is the same.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.
	As per dependent claims 6-8, the claims are deemed obvious over the dependent claims 19, 16, and 20, respectively of the ‘325 patent for the same rationales applied to base claim 5 as above discussed.

Allowable Subject Matter
It is noted that claims 1-8 of the instant application claim variously and essentially similar limitations as those in claims 1, 5-6, 10-11, 15-16, and 19-20 of the ‘325 patent as above discussed.  Should a response to this Office Action overcome all of the above raised issues, the instant application shall be placed in a favorable condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
3GPP TS 38.214 V15.0.0, 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical layer procedures for data (Release 15), Technical Specification, 71 pages, December 17, 2017.
Lee et al. (US 10,644,855).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 17, 2022